Citation Nr: 1726869	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left wrist disability. 

2. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected lumbar spine disability. 

3. Entitlement to an initial evaluation in excess of 10 percent prior to August 5, 2009, and in excess of 20 percent thereafter for lumbosacral strain with degenerative disc disease (hereinafter lumbar spine disability). 

4. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to June 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a February 2012 rating decision, the RO increased the disability rating for the lumbar spine from 10 to 20 percent, effective August 5, 2009.  As this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board further notes that, in February 2012, the RO also granted service connection for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability. 

The Veteran testified before the undersigned Veterans Law Judge in July 2012; a transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of service connection for a left wrist condition is denied herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

A current left wrist diagnosis is not related to any event or injury, including a May 1980 skin abrasion, occurring during service, and there is no evidence of an extant scar resulting from the injury during service.  


CONCLUSION OF LAW

The criteria to establish service connection for a left wrist disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, as it pertains to the left wrist claim, the Veteran was sent a comprehensive letter in February 2008, which was sent prior to the April 2008 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.


B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration  (SSA) were obtained, and these contain extensive private treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  

He did not identify and authorize VA to obtain any other relevant information.  He testified at his Board hearing that he had treatment after service for the at-issue left wrist beginning in the 1980s.  Board Hr'g Tr. 11-12.  Accordingly, the RO sent him a letter in February 2014, pursuant to the Board's remand, asking that he identify this treatment and authorize VA to obtain the associated medical records.  He returned blank authorization forms in March 2014, so the RO sent him a letter in May 2015 informing him that he must fully complete the forms.  He did not respond.  Without his response, no further action under VA's duty to assist can be taken.  See 38 C.F.R. § 3.159(c)(1)(i).  

Furthermore, a VA examination was conducted in April 2016, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.


C. Stegall Compliance

The Board also finds that there was substantial compliance with the June 2013  Board remand directives.  As explained, the Veteran was sent letters in February 2014 and May 2015 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  He did not provide the needed information.  Next, as directed, the Veteran underwent a VA examination in April 2016 to address the complex nexus questions raised by his claim.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a February 2017 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking service connection for a left wrist condition.  He testified at the Board hearing that he injured the wrist during service when he got tangled up in a fuel hose onboard his ship.  Board Hr'g Tr. 3.  It dragged him down, and he struck his wrist on the hose reel, which had started wrapping around the wrist, and burning him.  Board Hr'g Tr. 3-4.  He has had constant problems (pain) with the wrist since then.  Board Hr'g Tr. 6.  

As the Board explained in its prior remand, the scope of the instant claim encompasses any scarring of the left wrist.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
In this case, the Board finds that the preponderance of the evidence is against the claim.  

(1)  Existence of a Present Disability

The record on appeal confirms a current diagnosis.  A July 2007 private X-ray showed deformities of the distal and ulna, which "may be related to old healed fractures," but otherwise no acute fracture or dislocation seen.  A March 2008 private X-ray reflects a finding of mild degenerative joint disease.  A VA examiner in April 2016 diagnosed status post left wrist laceration/resolved.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  

The evidence does not demonstrate a current left wrist scar.  A January 2012 VA examiner found no scar visible.  The April 2016 VA examiner also found no scarring on the left wrist noted on examination.  Absent evidence of an extant scar on the left wrist, service connection for a scar resulting from an injury during service (as described herein below) cannot be granted.  


(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred a left wrist injury during service.  His STRs show treatment in May 1980 for a three inch circular abrasion secondary to trauma on the flight deck.  On follow-up several days later, the Veteran explained that he had been working with fuel and thought he spilled some on the wrist.  

This evidence shows that the Veteran had treatment for an injury involving the skin of the left wrist.  As indicated, the Veteran testified at his Board hearing that the injury also involved a traumatic injury to the wrist itself when he struck his wrist on the hose reel, which had started wrapping around the wrist, and burning him.  See Board Hr'g Tr. 3-4. 

There is no indication in the STRs of symptoms related to such a traumatic injury the left wrist.  Of note, a VA examiner reviewed his STRs in April 2016, and noted that the STRs were silent for any left wrist fracture.  This examiner's assessment tends to establish that a left wrist fracture would have been recorded in the STRs in some manner if such had occurred.  In fact, it is within the scope of common expectation and experience to know that a wrist fracture would have resulted in complaints beyond that of a skin abrasion and a further workup, if it had occurred.  See Colorado v. McDonald, No. 15-0994, 2016 WL 3193825, at *7 (Vet. App. June 9, 2016) (nonprecedential) (nothing prohibits the Board from relying on reasonable inferences in matters of common knowledge or experience).  Thus, the silence in the STRs is affirmative evidence that a left wrist fracture did not occur during service.  

Moreover, on service separation examination in May 1980, there was a notation of "[b]urn acute [secondary] (L) wrist," but a clinical evaluation of the joints of the upper extremities was negative.  The separation examination is the type regularly kept for this purpose.  Furthermore, by its very nature, this separation examination was intended to be a comprehensive accounting of the Veteran's past medical history.  Thus, it must be assumed that any left wrist abnormalities (other than the burn scar) would have been recorded if present.  Accordingly, the Board finds that this separation examination is further affirmative evidence that a left wrist injury did not result in a diagnosis or involve any further symptoms during service as it specifically denies the existence of such an event.  

Thus, this evidence establishes that the Veteran had treatment for a skin abrasion to the left wrist during service.  Accordingly, the second element of a service connection claim is established to this extent.  

(3) Nexus

Although the Veteran is currently diagnosed with a left wrist condition and incurred a skin abrasion injury during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

At the Board hearing, the Veteran testified that he had ongoing pain in the left wrist after service.  See Board Hr'g Tr. 6.  The Board does not find him to be a credible historian.  Most importantly, the Board has explained why a left wrist injury, as the Veteran describes, most likely did not occur during service.  Thus, as a matter of logical inference, there cannot be an in-service injury from which any post-service symptoms can have arisen.  To the extent the Veteran may have had post-service symptoms, it must be assumed that his symptoms were due to an intervening event.  

Furthermore, although not directly relevant, the Veteran is otherwise shown to not be a reliable historian.  Most importantly, the Veteran testified unequivocally at the Board hearing that he had no right knee injuries after service.  Board Hr'g Tr. 18.  (He clarified that he was involved in a motor vehicle accident (MVA), but it did not involve an injury to the right knee.  Board Hr'g Tr. 18.)  Contrary to his testimony, the post-service medical records show that he was involved in a bus accident in July 1992, where he injured his right knee, which resulted in a lateral meniscal tear for which he underwent surgery.  

In light of these contradictions and inaccuracies, the Board finds that the Veteran is not a credible historian.  As such, his testimony is not credible evidence tending to increase the likelihood of a nexus to service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

To the extent the Veteran asserts that his current left wrist diagnosis is due to the injury during service, he is not competent to address this question.  It might be within the common knowledge of a lay person to understand that a traumatic injury can lead to later problems in the same joint.  But, for the reasons explained, the more credible evidence weighs against the occurrence of a traumatic left wrist injury during service, as he describes.  Thus, there is no traumatic fracture injury to which the current diagnosis can be related.  On this basis, it is not within the competence of a non-medical expert to determine whether a current left wrist condition resulted from the skin abrasion during service as it requires consideration of the nature of the in-service injury; his post-service symptomatology; and the medical significance of these factors in the context of his current diagnosis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  

In April 2016, the Veteran underwent a VA examination, and the Board finds this VA examination to be more probative.  The examiner noted the Veteran's history to include a left wrist injury during service when he was reeling in a fuel hose on the flight deck and the hose became entangled around his wrist.  The examiner cited the STRs showing treatment in May 1980 for a 3 inch abrasion on his left wrist with water, hydrogen peroxide, and a Vaseline gauze dressing.  The examiner further noted a follow-up note reporting that the "wound looks great," but that the STRs were silent for any left wrist fracture.  The examiner also took notice of the July 2012 private X-ray showing deformities of the distal and ulna, which "may be related to old healed fractures," otherwise no acute fracture or dislocation seen.

On this basis, the examiner reached a negative opinion.  The examiner explained that the July 2012 X-ray, although it showed "a possibility of old fracture," occurred more than 30 years post discharge.  The examiner also reasoned that the STRs, including the service exit examination in 1980, were silent for any left wrist fracture.  The examiner also explained that she had no detailed chronology of the Veteran's left wrist condition from 1980 to 2012.  On this basis, the examiner reached the opinion that the X-ray findings of 2012 are less likely than not related to his military service.  The examiner also noted that the 2012 X-ray did not report degenerative joint disease of the left wrist. 

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent the VA examiner relied on an absence of any in-service evidence of the injury, the Board has found, as explained, that such an injury did not likely occur.  Thus, the examiner's factual foundation is accurate.  The examiner also explained why the absence of a post-service chronology was medically significant (without that information, the examiner had no medical basis to understand the post-service condition).  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016).  To this extent, as explained, the duty to assist has been met, so this is not the type of missing information that may be obtained by a further remand.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Overall, the Board finds the April 2016 VA examiner's opinion to be the most probative evidence of record regarding the nexus question.  

In conclusion, the weight of the most credible and competent evidence establishes that the current left wrist condition is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  


ORDER

Service connection for a left wrist condition is denied.  


REMAND

The Board has conducted a further review of the claims involving the right knee, lumbosacral strain, and TDIU, but has found that further evidentiary development is warranted before a final decision may be reached.  

Right Knee

Regarding the right knee, the Board previously remanded this claim to obtain a VA examination addressing whether a current right knee condition is related to service or secondary (caused or aggravated by) the service-connected lumbar spine disability and/or associated lower extremity radiculopathy.  With regard to the direct question, the Board asked the VA examiner to address a 1992 diagnosis of degenerative joint disease.  

Upon remand, a VA examination was conducted in April 2016.  The VA examiner gave the following opinion on the direct question:

It is my opinion that the [V]eteran's right knee condition is less likely than not related to his military service as STRs and exit exam are silent for a right knee condition. It is also noted that the [V]eteran's ACL injury and repair are not proximal to his military service which ended in 1980 more than 30 years ago. 

The VA examiner's factual basis is incorrect.  The ACL injury cited by the examiner occurred in July 1992, which was approximately 12 years after service, instead of 30 years.  Moreover, at the time of his treatment for the ACL injury, which resulted from a bus accident, a September 1992 MRI revealed "[m]ild premature osteoarthritis."  

Herein above, the Board calls into question the Veteran's credibility as a historian to the extent he testified at the Board hearing that he had no post-service right knee injuries, where the post-service medical records affirmatively demonstrate such an injury.  There is also some basis to question the accuracy of the Veteran's account of injuring his right knee during service, as he described at the Board hearing.  Specifically, he testified during the Board hearing that he fell down a ladder during service and injured his right knee, which was treated by a medic with ice, a brace, and a physical profile.  Board Hr'g Tr. 17-18.  The STRs show that he fell down a ladder in November 1979, but the injury (and treatment), which is otherwise exactly as the Veteran described it, was limited to the right ankle.  

Nonetheless, the April 2016 VA examiner did not address whether the diagnosis of mild premature osteoarthritis might be the type of finding that could have resulted from an injury while falling down a ladder as described by the Veteran at the hearing.  Such an opinion could rehabilitate the Veteran's credibility as it concerns the occurrence of a right knee injury during the ladder incident in November 1979.  Accordingly, the Board will ask for an addendum opinion on this question.  

With regard to the secondary nexus question, the April 2016 gave the following opinion:

It is also my opinion the [Veteran'] current right knee condition is less likely than not secondary to his lumbar disc disease with radiculopathy as I am unable to find any scientific consensual medical  literature that an ACL injury is caused by lumbar degeneration with radiculopathy.

This opinion does not address the aggravation question asked by the Board.  Thus, it does not substantially comply with the Board's remand directive, and remand is needed to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).




Lumbar Spine & TDIU

With regard to the service-connected lumbar spine disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  A VA examination was conducted upon remand in April 2016, but it does not contain this information.  

The claim for a TDIU is procedurally intertwined with the remanded increased rating issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the April 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed right knee condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including results of the prior VA examination.  The examiner is then asked to provide an expert medical opinion on the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that had the Veteran had a right knee injury in service in November 1979 while falling down a ladder, such injury could have led to the diagnosis of mild premature osteoarthritis in July 1992; (2) what types of symptoms would have been caused by the in-service injury as described; and (3) what is the likelihood that those right knee symptoms would not have been recorded at the time of the treatment for the right ankle in November 1979?  

(b)  Is at least as likely as not (i.e., at least equally probable) that a right knee condition has been aggravated (made worse or increased in severity) by any other medical condition(s), such as the service-connected lumbar spine disability or associated radiculopathy?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing any initial development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including the service-connected radiculopathy, plus any other associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected lumbar spine disability and radiculopathy.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


